Citation Nr: 1616002	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating prior to January 19, 2012, to a rating in excess of 10 percent from January 19, 2012 to March 26, 2012, and in excess of 30 percent since March 27, 2012 for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1945 to July 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Appeals Management Center in Washington, D.C., which granted service connection for asbestosis rated noncompensable effective September 30, 2002, and 10 percent effective January 19, 2012.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 19, 2012, The Veteran's service-connected asbestosis is not productive of forced vital capacity (FVC) of 80 percent or lower, or diffusion capacity of the lung for carbon monoxide (DLCO) of 80 percent predicted or less.

2.  From January 19, 2012 to March 26, 2012, the Veteran's service-connected asbestosis is not productive of forced vital capacity (FVC) of 74 percent or lower, or diffusion capacity of the lung for carbon monoxide (DLCO) of 65 percent predicted or less.

3.  Since March 27, 2012, the Veteran's service-connected asbestosis is not productive of forced vital capacity (FVC) of 64 percent or lower, or diffusion capacity of the lung for carbon monoxide (DLCO) of 55 percent predicted or less.



CONCLUSION OF LAW

A compensable rating prior to January 19, 2012, in excess of 10 percent from January 19, 2012 to March 26, 2012, and in excess of 30 percent since March 27, 2012 for asbestosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met for each claim.  As the rating decision on appeal granted service connection for asbestosis and assigned disability ratings and effective dates for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2012 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the August 2012 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, the Veteran's VA and private treatment records have been secured; there's no indication relevant treatment records are outstanding.  He underwent several VA pulmonary function tests (PTF) and evaluations.  The Board finds the examinations and reports adequate for adjudication purposes.  The examiners obtained a reported history from the Veteran and conducted a thorough examination.  As such, the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

All of the relevant development requested by the Board's December 2014 remand was fully completed as the AOJ was asked to secure complete copies of the veteran's treatment records relevant to the Veteran's respiratory condition and request the Veteran be asked to provide any additional private treatment records relevant to his respiratory condition.  The Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks a compensable rating prior to January 19, 2012, in excess of 10 percent from January 19, 2012 to March 27, 2012 and in excess of 30 percent thereafter for his service-connected asbestosis.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service-connected asbestosis is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this code, a 10 percent evaluation is assigned in cases of Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 kl/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

If the DLCO (SB) test is not of record, an evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When the pulmonary function tests are not consistent with clinical findings, an evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).

When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

When there is a disparity between the results of different pulmonary function tests forced expiratory volume in one second (FEV-1) and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Here, the pertinent evidence includes several assessments of the Veteran's pulmonary function.  The most recent pulmonary function test (PFT) was completed in March 2012, which was the basis for the AOJ decision to increase the Veteran's rating to 30 percent.  At that test, the FVC was reported to be 69 percent and FEV-1 was 66 percent.  The interpretation was moderate restrictive defect.  Based on DC 6833, a FVC of 65 to 74 percent warrants a rating of 30 percent.

Two months prior, the Veteran had a PFT in January 2012.  At that examination, there was no evidence of cor pulmonale.  Post-bronchodilator FEV-1 was 91.5 percent, FEV-1/FVC was 74 percent, FVC was 92.8 percent and DLCO was 72.8 percent.  The interpretation was mild obstructive lung disorder.  The examiner reported that the "post-FEV-1 of 91.5 currently reflects the [Veteran's] respiratory status which should be considered [his] level of disability."  The FVC score was better at the January 2012 test than at the March 2012 test.  Under DC 6833, a DLCO of 66 to 80 percent entitles a rating of 10 percent, which is what the Veteran is rated for that time period.

Prior to 2012, the Veteran underwent a VA examination in December 2008.  The examiner reported that the Veteran's "lungs on examination show moderate increased resonance bilaterally.  There is some mild increased AP diameter.  There are bilateral expiratory wheezes.  No rales.  There is an occasional bronchitic type cough that is not productive."  The FEV-1/FVC was reported to be 71 percent.  However, the examiner provided the following impression: "normal spirometry, lung volumes, and diffusion.  The high fef/fif is likely effort related."  Furthermore, the reported score was pre-bronchodilator.  There were no post-bronchodilator scores reported.  Therefore, the result from 2008 does not support a compensable rating for that time period.

There was another respiratory test at a VA examination in February 2005.  The PFT resulted in a FVC of 89.3 percent and the condition was noted to be a mild restrictive defect.  At the Board hearing, the Veteran's representative indicated that the February 2005 PFT showed a FVC score of 74.  However, the report clearly shows the FVC score to be 89.3 percent.

There was also a PFT completed in December 2002.  The post -bronchodilator results were 99.9 for FVC and 84 for FEV-1/FVC.  Both the 2005 and 2002 results warrant a noncompensable rating under DC 6833.

There are private treatment records from "Dr. E.C."  For example, there is a report of a visit in January 2013 that indicates the Veteran was suffering from a "cold and sore throat."  However, there is no indication that any PFT was conducted or reported.  It was noted that the Veteran had normal breath sounds with no wheezes and no rales.  

The Veteran also provided private treatment records from "Dr. S.M.D." that includes a PFT.  However, the records are dated in 1999, prior to the initiation of this appeal period.   

Finally, there are records from the Saint Barnabas Community Medical Center dated in 2002.  The report notes that breath sounds were decreased on both sides with wheezing.  A view of the chest dated in November 2002 noted that the lung fields are clear of infiltrate or effusion.  There was no PFT reported in those records.

Considering the above evidence, the preponderance of the evidence is against a finding that the Veteran's asbestosis meets or approximates the criteria for the next higher, 60 percent, rating under Code 6833 at any time since March 27, 2012.  Spirometry shows that his post-bronchodilator FVC score was 69 percent predicted, which is squarely within the criteria for a 30 percent rating.  His FVC score was not 64 percent or lower and his DLCO score was not 55 or lower.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 30 percent under Code 6833 is warranted at any time since March 27, 2012.

Between January 19, 2012 and March 27, 2012, the preponderance of the evidence is against a finding that the Veteran's asbestosis meets or approximates the criteria for the next higher, 30 percent, (or higher) rating under Code 6833.  The Veteran's FVC was 92.8 percent and DLCO was 72.8 percent at the January 2012 test.  The DLCO results are squarely within the criteria for a 10 percent rating.  He is not entitled to a higher 30 percent rating because the FVC score is not 74 or less and the DLCO score is not 65 or less.  

Prior to January 19, 2012, the preponderance of the evidence is against a finding that the Veteran's asbestosis meets or approximates the criteria for the next higher, 10 percent, (or higher) rating under Code 6833.  The PFT results have never shown post- bronchodilator results of FVC of 80 percent or less or DLCO of 80 percent or less.  

The Board has considered other potentially applicable diagnostic codes; however, the Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  The diagnostic codes for other respiratory disorders such as chronic obstructive pulmonary disease (Code 6604) would not provide higher ratings on the basis of the Veteran's FEV-1 and FEV-1/FVC test results.

The Board has also considered the Veteran's statements regarding the severity of his asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral of the asbestosis disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, he has alleged shortness of breath and wheezing.  The Board finds that his asbestosis symptoms are contemplated by the staged ratings he is currently assigned, as the rating provides for the lung impairment that he experiences as evidenced by his post-bronchodilator scores.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show or suggest that the Veteran's asbestosis disability impacts on his ability to work.  Notably, the Veteran does not contend that his asbestosis prevents him from working or that he is currently unemployed due to this disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).




ORDER

An initial compensable rating for asbestosis prior to January 19, 2012, in excess of 10 percent from January 19, 2012 to March 26, 2012 and in excess of 30 percent since that date is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


